Keith, P.,
concurring, said:
I concur fully in the conclusion reached by Judge Buchanan *112in the opinion just read in this case, and I think the decree appealed from should be affirmed. Such irregularities as may-have existed antecedent to the issuing of the bonds by the county of Powhatan have been cured by the act of Assembly referred to. This would be my judgment were the question one of first impression, and my confidence in its correctness is, of course, greatly strengthened by the decisions of this court in the case of Redd v. Supervisors, 31 Gratt. 695, the opinion in which ivas delivered by Judge Burks, and in the very recent case of Supervisors v. Randolph, 89 Va. 614, in which the opinion was delivered by Judge Lewis, construing the statute relied upon here.